Citation Nr: 0312695	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  00-00 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
the residuals of a left elbow injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, had 
active service from June 1946 to April 1949.

This case was previously before the Board of Veterans' 
Appeals (Board) in January 2003, at which time it was 
remanded for further development.  Pursuant to that 
remand, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines, 
scheduled the veteran for a hearing before a traveling 
Veterans Law Judge.  In March 2003, the veteran withdrew 
his request for a hearing.  Thereafter, the case was 
returned to the Board for further appellate action.


FINDINGS OF FACT

1.  In August 1997, the Board confirmed and continued an 
RO decision which had denied the veteran's claim of 
entitlement to service connection for the residuals of a 
left elbow injury.

2.  Evidence associated with the record since the Board's 
August 1997 decision is either cumulative or redundant 
and, by itself or in connection with evidence previously 
assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the 
claim of entitlement to service connection for the 
residuals of a left elbow injury.  




CONCLUSIONS OF LAW

1.  The Board's August 1997 decision, which denied 
entitlement to service connection for the residuals of a 
left elbow injury, is final.  38 U.S.C.A. § 7104 (West 
1991 and Supp. 1997); 38 C.F.R. § 20.1100 (1997).  

2.  The criteria to reopen the claim of entitlement to 
service connection for the residuals of a left elbow 
injury, have not been met.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
the residuals of a left elbow injury.

Service connection connotes many factors, but basically, 
it means that the facts, shown by the evidence, 
established that a particular disease or injury resulting 
in disability was incurred coincident with active 
military, naval, or air service, or, if preexisting such 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required 
to support the claim.  38 C.F.R. § 3.303(b).  Even if the 
disease at issue is initially diagnosed after the 
veteran's discharge from service, service connection may 
still be granted when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In determining whether service connection is warranted 
for a particular disability, there must be competent 
evidence of current disability (generally, a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

A review of the record discloses that this is not the 
veteran's first claim of entitlement to service 
connection for the residuals of a left elbow injury.  In 
August 1997, the Board confirmed and continued the RO's 
denial of such a claim.  Relevant evidence on file at 
that time consisted of records from Veterans Memorial 
Hospital, reflecting treatment for the veteran's left 
elbow disability from January to March 1976; statements 
from former fellow servicemen, dated from April 1976 
through March 1977; an April 1976 statement from J.T.L., 
M.D., reflecting the veteran's treatment for various 
disabilities, since November 1949, including an old 
dislocation of the left elbow; statements and records 
from J.C.B., M.D., reflecting the veteran's 
hospitalization, in part, for left elbow disability, from 
June 20 to July 25, 1948; a private hospital report, 
dated in June 1983; a February 1985 statement from L.S., 
M.D., reflecting several years of treatment for left 
elbow disability; and private medical records and reports 
reflecting the veteran's treatment for left elbow 
disability from January 1987 through June 1992.  

In its August 1997 decision, the Board acknowledged that 
the veteran had injured his left elbow in service and 
that there was credible evidence of treatment for a left 
elbow disorder in 1976.  There was no competent evidence, 
however, of a nexus between the inservice injury and the 
treatment in 1976.  The various physician's statements to 
that effect were generally conclusory in nature and/or 
unsupported by the evidence of record.  Moreover, the 
various medical reports reflecting treatment in 1950, 
1956, and 1969 were not supported by clinical records.  
Consequently, the Board concluded that there was no 
probative evidence of any continuity of symptomatology.  
The only other reports to the contrary had come from the 
veteran; however, it was noted that, as a layman, he was 
not qualified to render opinions which required medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Moreover, the Board noted various 
discrepancies between the veteran's theory of the case 
and the evidence obtained to support that theory.  
Accordingly, service connection for the veteran's left 
elbow disability was denied.

The veteran did not request reconsideration of the 
Board's August 1997 decision, nor did he appeal it to the 
United States Court of Appeals for Veterans Claims 
(Court).  38 U.S.C.A. §§ 7103, 7266 (West 1991 and Supp. 
1997); 38 C.F.R. § 20.1001 (1997).  Accordingly, that 
decision became final under the law and regulations then 
in effect.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  The 
veteran now requests that his claim of entitlement to 
service connection for the residuals of a left elbow 
injury be reopened.

Generally, a claim which has been denied by the Board may 
not thereafter be reopened and allowed, and a claim based 
upon the same factual basis may not be considered.  38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  The exception to 
this rule is 38 U.S.C.A. § 5108 which provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the VA 
shall reopen the claim and review the former disposition 
of the claim.

When a veteran seeks to reopen a final decision based on 
new and material evidence, the Board must first determine 
whether the veteran has, in fact, presented new and 
material evidence under 38 C.F.R. § 3.156.  What the RO 
may have determined in this regard is irrelevant.  
Barnett v. Brown, 83 F.3d 1380, 1383 (1996).

New and material evidence is evidence not previously 
submitted to agency decision makers, which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim. 38 C.F.R. § 3.156(a).

If new and material evidence has been presented, the 
Board may then proceed to evaluate the merits of the 
claim but only after insuring that the duty to assist the 
veteran in the development of his claim has been 
fulfilled.  See, Elkins v. West, 12 Vet. App. 209 (1999).

Relevant evidence added to the record, since the Board's 
August 1997 decision consists of duplicates of virtually 
all of the medical treatment records and reports which 
had been of record at the time of the Board's prior 
decision.  Evidence not previously on file consists of a 
November 1997 statement from J.D.S., M.D.; the 
transcripts of the veteran's hearings held at the RO in 
December 1997 and October 1999; records from J.D.S., 
M.D., reflecting the veteran's treatment from February 
1991 to January 1995; VA medical records reflecting the 
veteran's treatment in January and February 1992; a 
statement from the National Personnel Records Center, 
dated in January 1997; statements from former fellow 
service members, received in May 1998; reports from the 
North Auburn General Medical Clinic, reflecting the 
veteran's treatment from January 1998 through April 1999; 
reports from Crown Medical Clinic reflecting the 
veteran's treatment in April 1999; a statement from the 
veteran's spouse, received in February 2000; and a 
forensic laboratory report, dated in December 2000, from 
the office of the VA Inspector General.  

During his hearings, the veteran continued to maintain 
that he his current left elbow disability was the result 
of a left elbow injury in service.  Not only was the 
veteran's theory of the case considered and rejected by 
the by Board in August 1997, much of the evidence 
submitted since that time is either duplicative or 
cumulative of the evidence already on file.  Even that 
which was not previously before VA decision makers tends 
to show no more than treatment for the veteran's left 
elbow disability in the 1990's.  It provides no competent 
evidence of a nexus to the left elbow injury in service; 
and, as such, does not correct the deficits in the 
evidence which existed in August 1997.  Although the 
statement from the veteran's wife tends to support the 
veteran's testimony and suggests that he has had chronic 
left elbow disability since the injury in service, it is 
essentially cumulative in nature.  Indeed, the 
possibility of continuing symptomatology was considered 
by the Board in August 1997.  Several medical reports 
dated in 1950, 1956, and 1969 had suggested that the 
veteran had been treated for chronic left elbow 
disability.  They were generally bare statements or 
conclusory in nature, however, and the RO made numerous 
attempts to obtain supporting clinical evidence.  Such 
efforts met with negative results.  Since that time, the 
veteran has not identified any sources of outstanding 
evidence which could support a nexus to service.  

In light of the foregoing, the additional evidence, 
including the statement from the veteran's wife, is not 
so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.  
Accordingly, the request to reopen the veteran's claim of 
entitlement to service connection for the residuals of a 
left elbow disability is denied.  In arriving at this 
decision, the Board notes that in August 1997, there was 
also a question of credibility of the evidence.  That 
question has recently been exacerbated by forensic 
testing performed by Office of the VA Inspector General.  
Such testing cast grave doubt on the authenticity of the 
1948 record from J.S.B., M.D., which the veteran had 
submitted to show the presence of left elbow injury in 
service.  Those findings tend to further impugn the 
credibility of the evidence received in support of the 
veteran's appeal.

While the Board has considered and denied this appeal on 
a ground different from the RO, that is, whether new and 
material evidence has been submitted rather than a de 
novo basis, the veteran has not been prejudiced by the 
Board's decision.  By considering it de novo, the RO 
accorded the claim greater consideration than was 
warranted under the circumstances.  See Elkins v. West, 
12 Vet. App. 209 (1999) and Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand the case to the RO 
for consideration of the issue of whether new and 
material evidence has been received would be pointless, 
and, in light of the law and regulations cited above, 
would not result in a determination favorable to the 
veteran. VAOPGCPREC 16-92. 


ORDER

New and material evidence not having been presented, the 
request to reopen the claim of entitlement to service 
connection for the residuals of a left elbow injury is 
denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that 
tells you what steps you can take if you disagree with 
our decision.  We are in the process of updating the form 
to reflect changes in the law effective on December 27, 
2001.  See the Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
In the meanwhile, please note these important corrections 
to the advice in the form:

?	These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on 
or after November 18, 1988" is no longer required 
to appeal to the Court.  (2) You are no longer 
required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before 
VA," filing a "Notice of Disagreement with respect 
to the claim on or after November 18, 1988" is no 
longer a condition for an attorney-at-law or a VA 
accredited agent to charge you a fee for 
representing you.



 

